COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


FRACCIONADORA Y URBANIZADORA DE                       §
JUAREZ, S.A. DE C.V., INMOBILIARIA Y
CONSTRUCTOR BERZA, S.A. DE C.V.,                      §            No. 08-16-00046-CV
AEROSERVICIOS DE VIAJE, S.A. DE C.V.,
ABBA-FARMA, S.A. DE C.V. and                          §               Appeal from the
JUAN CARLOS BERMUDEZ ESPINOSA
                                                      §         388th Judicial District Court
                        Appellants/Cross-Appellees,
                                                      §          of El Paso County, Texas
v.
                                                      §            (TC# 2013DCM2366)
CLAUDIA PATRICIA ZARAGOZA DELGADO,
                                                      §
                         Appellee/Cross-Appellant.
                                                      §

                                       JUDGMENT


       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

proceedings consistent with this Court’s opinion. We further order that Appellant recover from

Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.
       IT IS SO ORDERED THIS 22ND DAY OF OCTOBER, 2020.


                                             ANN CRAWFORD McCLURE, Senior Judge

Before Rodriguez, J., Palafox J., and McClure, Senior Judge
McClure, Senior Judge (Sitting by Assignment)